Citation Nr: 1140810	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  06-29 401	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for abdominal muscle and groin strains.

3.  Entitlement to a rating higher than 10 percent for bilateral vitreous floaters. 

4.  Entitlement to a rating higher than 30 percent for bilateral pes planus with hallux valgus of the left foot.

5.  Entitlement to a rating higher that 10 percent for hallux valgus of the right foot from January 1, 2010. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 2003 to November 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in November 2005 and in May 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2010, the Veteran canceled his request for a hearing before a Veterans Law Judge.  The Veteran's representative later requested the chance to appear at a hearing.  In March 2011, the Board asked the Veteran to clarify whether he wanted to reschedule his hearing, but he has not responded.  Therefore, the Board deems the Veteran's request for a hearing withdrawn.  

The claims of service connection for a bilateral hearing loss disability and abdominal muscle and groin strains are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Throughout the appeal period, the bilateral vitreous floaters have been manifested by visual acuity of no less than 20/25 corrected in each eye with no loss of field of vision. 

2.  Throughout the appeal period, bilateral pes planus with hallux valgus of the left foot is manifested by marked deformity and tenderness of the plantar surfaces of the feet and characteristic callosities without marked inward displacement and severe spasm of the Achilles tendon, not improved with orthopedic shoes or appliances; and the equivalent of amputation of the left great toe is not demonstrated.  



3.  Hallux valgus of the right foot is currently rated at the maximum schedular rating for the disability and there is no other potentially applicable Diagnostic Code to rate the disability without pyramiding. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 percent for bilateral vitreous floaters have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.83, 4.83a, 4.84, 4.84a, Diagnostic Codes 6007-6009, 6061-6079 (2008).

2.  The criteria for a rating higher than 30 percent for bilateral pes planus with hallux valgus of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5276, 5280 (2011).

3.  From January 1, 2010, the criteria for a rating higher than 10 percent for hallux valgus of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5280 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  






Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice in July 2004 in a pamphlet regarding the underlying claims of service connection and in letters dated in October 2006, February 2007, and May 2008 regarding the claims for higher disability ratings.  





The Veteran was notified of the evidence needed to substantiate the claims of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable and the type of evidence needed to substantiate the claims for increase, namely, evidence that the disabilities had increased in severity and the effect that worsening has on the Veteran's employment.

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication VCAA notice); and Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (notice of the elements of an increased rating claim).  

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  








The procedural defect was cured as after the RO provided content-complying VCAA notice the claims were readjudicated, as evidenced by the supplemental statements of the case in April 2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained the Veteran's service treatment records and VA records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

The Veteran was afforded VA examinations in relation to his underlying claims of service connection in August 2004 and November 2005, and in relation to his claims for increased rating in January 2007.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disabilities on appeal to provide probative medical evidence adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  38 C.F.R. § 3.159(c)(4).  

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  


The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

During the course of the appeal, VA revised the criteria for rating eye disabilities; however, the changes only apply to claims for benefits received by VA on or after December 10, 2008.  Because the Veteran's claim was received prior to that date, the older criteria apply here, rather than the revised criteria.  See 73 Fed. Reg. 66543-66554 (November 10, 2008).

With respect to the Veteran's specific eye disability, vitreous floaters, there are no directly applicable rating criteria.  Rather, the most analogous ratings would be under Diagnostic Codes 6006 (retinopathy or maculopathy), 6007 (intraocular hemorrhage), 6008 (detachment of retina), or 6009 (unhealed eye injury).  

Under the 2008 rating criteria, chronic forms of the disabilities rated at Diagnostic Codes 6006-6009, were to be rated from 10 percent to 100 percent based on impairment of visual acuity, or field loss, pain, rest-requirements, or episodic incapacity, with a minimum rating during active pathology of 10 percent.  38 C.F.R. § 4.84a (2008).



Considering the criteria in effect at the time the Veteran filed his claim for service connection, impairment of visual acuity is rated under Table V and Diagnostic Codes 6061-6079. 38 C.F.R. § 4.83a.  Visual acuity is rated based on best corrected distant vision.  38 C.F.R. § 4.75. 

Eye impairment is rated on the basis of impairment of central visual acuity. Diagnostic Codes 6061-6079 contain the criteria to evaluate impairment of central visual acuity.  A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6077-6079 (2008). 

Visual field defects are rated under Diagnostic Code 6080.  Under this code, concentric contraction of visual field to 5 degrees warrants a 100 percent disability rating for bilateral loss, a 30 percent disability rating for unilateral loss, or is rated as 5/200 (1.5/60); concentric contraction of visual field to 15 degrees, but not to 5 degrees, warrants a 70 percent disability rating for bilateral loss, a 20 percent disability rating for unilateral loss, or is rated as 20/200 (6/60); concentric contraction of visual field to 30 degrees, but not to 15 degrees, warrants a 50 percent disability rating for bilateral loss, a 10 percent disability rating for unilateral loss, or is rated as 20/100 (6/30); concentric contraction of visual field to 45 degrees, but not to 30 degrees, warrants a 30 percent disability rating for bilateral loss, a 10 percent disability rating for unilateral loss, or is rated as 20/70 (6/21); concentric contraction of visual field to 60 degrees, but not to 45 degrees, warrants a 20 percent disability rating for bilateral loss, a 10 percent disability rating for unilateral loss, or is rated as 20/50 (6/15).  




Bilateral loss of the temporal half of the visual field warrants a 30 percent disability rating, unilateral loss warrants a 10 percent disability rating, or is rated as 20/70 (6/21).  Bilateral loss of the nasal half of the visual field warrants a 20 percent disability rating, unilateral warrants a 10 percent disability rating, or is rated as 20/50 (6/15).  38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008). 

Diagnostic Code 5276 provides ratings for acquired flatfeet.  Severe flatfeet with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a.

Diagnostic Code 5280 provides ratings for unilateral hallux valgus.  Unilateral hallux valgus that has been operated upon with resection of metatarsal head is rated 10 percent disabling as is severe hallux valgus equivalent to amputation of the great toe.  38 C.F.R. § 4.71a.

Facts

Bilateral Eye Disability

On November 2005 VA examination, the Veteran reported a history of floaters in both eyes.  His corrected visual acuity was 20/20 in both eyes and he did not have any diplopia.  The examiner noted some evidence of myopic degeneration of the vitreous in each eye, but no evidence of a detached retina.  The examiner noted that the Veteran should be watched carefully for the possible development of retinal problems in the future.

In April 2006, the Veteran was seen for complaints of increased floaters in his right eye after bumping his head.  He reported blurred vision, but no diplopia in the right eye, although his field of vision was intact.

On his Substantive Appeal in August 2006, the Veteran asserted that VA had not considered what would happen in the event of a detached retina.   The Veteran stated the vitreous floaters obscured his vision, affecting his ability to drive and to work.  He gave the example of jerking the wheel when driving because he thought something was crossing in front of him, only to realize it was just a floater.  He found this especially dangerous at work and at night.

In a statement in April 2007, the Veteran stated the vitreous floaters hindered his vision at night.

In June 2007, the Veteran was seen for consultation at VA with respect to the bilateral vitreous floaters.  He reported no history of injury to the eye, surgery, medications, or disease.  His last eye examination had been less than a year earlier.  On physical examination, his visual acuity was 20/25 in both eyes.  Both eyes were normal on examination with unremarkable vitreous fluid.  No holes, tears, hems, or detachment of the retina was noted.  

On August 2007 VA examination, the Veteran reported a history of floaters in the visual field of the left eye.  Past medical records documented a history of vitreous detachment of the left eye in 2004.  He also had developed floaters in the visual field of the right eye in 2006 after bumping his head.  On examination, his corrected visual acuity was 20/20 in each eye.  There was no diplopia, and slit lamp examination was normal with clear anterior vitreous in both eyes.  The examiner diagnosed myopic refractive error and myopic vitreous degeneration in both eyes.  The examiner noted that vitreous floaters are fairly common degenerative findings which are associated with myopic refractive error.  There were no additional findings of vitreous degeneration and the examination was negative for retinal detachment.  The examiner stated that the vitreous floaters were not a cause of reduced visual acuity.


Analysis

Based on the evidence set forth above, the Veteran's assigned disability rating of 10 percent for bilateral vitreous floaters is appropriate as there is no demonstrated narrowing of the Veteran's visual field and on VA examinations the Veteran's visual acuity was no worse than 20/25 corrected in each eye.    

While the Veteran has expressed concern about future retinal detachment, the rating criteria exist to compensate the Veteran for his current disability, rather than for any potential disability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Bilateral Pes Planus 

On August 2004 VA general medical examination, the Veteran reported bilateral pes planus with hallux valgus since 2004.  He had stiffness and swelling at rest with pain, weakness, and swelling on standing or walking.  He was not able to stand or run without pain.  On physical examination, there was tenderness in both feet, along with pes planus and moderate valgus which could not be corrected by manipulation.  The right foot showed mild tenderness to palpation of the plantar surface, deformity of the upper border of the talus with marked pronation, but good alignment of the Achilles tendon.  The left foot showed marked pronation and deformity of the upper border of the talus and severe tenderness to palpation, but good alignment of the Achilles tendon.  He required arch supports, but his symptoms and pain were not relieved by corrective shoe wear.  X-rays showed severe bilateral pes planovalgus deformity, moderate bilateral hallux valgus, and developing bunion of each first metatarsophalangeal joint.  The main effect on the Veteran's daily activities was an inability to run or stand for prolonged periods without pain.






On January 2007 VA examination, the Veteran reported that he continued to have pain in his feet, especially if standing all day.  He worked as a security guard and pulled 12 hours shifts, at the end of which he usually had foot pain and swelling.  He was not using corrective shoes.  

An X-ray was reviewed which showed a right hallux valgus deformity and bilateral pes planus.  On physical examination, he walked without a limp.  Bilateral pes planus was noted, along with 30 degree hallux valgus of the right foot and a mild valgus stance of the left foot, with a bunion on the right great toe which was tender to palpation.  He had a callus measuring 3 by 3 cm. under the joint of each great toe and a tender callus on the distal third of the medial margin of each foot.  He did not have hammertoes and his Achilles tendons were aligned both weight-bearing and non-weight-bearing.  The valgus deformities were not corrected by manipulation.  The examiner diagnosed pes planus of the right and left feet, hallux valgus and bunion of the right great toe, and chronic foot pain secondary to pes planus.  

In October 2007, the Veteran was seen by a VA podiatrist for complaints of shooting pain starting at the heel and extending to the calf muscle, as well as pain starting in the arch of the foot.  The left foot was more painful than the right.  On examination, bilateral pes planus on weight-bearing was shown, along with calcaneal valgus.  There was also bunion deformity bilaterally and pain at the insertion of the medial aspect of the Achilles tendon.  

In October 2009, the Veteran underwent surgery on the great toe of his right foot to correct his hallux valgus deformity.  As a consequence, the Veteran was afforded a temporary 100 percent disability rating from the date of the surgery through January 1, 2010.  Effective January 1, 2010, a separate 10 percent disability rating was assigned for right foot hallux valgus, in addition to the 30 percent disability rating for bilateral pes planus and hallux valgus of the left foot.





Analysis 

The criteria that distinguish a 50 percent rating from a 30 percent rating are marked inward displacement and severe spasm of the Achilles tendon without improvement with orthopedic shoes or appliances.  The Veteran already has a separate 10 percent rating for Achilles tendonitis of each foot under Diagnostic Code 5271 and to rate the Achilles tendon under Diagnostic Code 5276 would be pyramiding which is to be avoided.  38 C.F.R. § 4.14.  And the remaining disability picture of marked deformity and tenderness of the plantar surfaces of the feet does not more nearly approximate the criteria for a 50 percent rating.  

As for the left hallux valgus, the findings do not more nearly approximate or equate to amputation of the toe so that the criteria for a separate rating under Diagnostic Code 5280 is not warranted. 

As for right hallux valgus, the current l0 percent rating is the maximum schedular rating for hallux valgus under Diagnostic Code 5280.  

A higher disability rating under Diagnostic Code 5284 may be assigned where there is moderately severe impairment of the foot.  As the Veteran is already rated for bilateral pes planus, rating the right toe under Diagnostic Code would be pyramiding, which is not permitted.  38 C.F.R. § 4.14.

For these reasons, the preponderance of the evidence is against the claim for increased, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).







Extraschedular Consideration 

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology with respect to both his bilateral eye disability and his bilateral foot disability and provide for higher ratings for more severe symptoms.  As the disability pictures are encompassed by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

ORDER

A rating higher than 10 percent for bilateral vitreous floaters is denied.

A rating higher than 30 percent for bilateral pes planus with hallux valgus of the left foot is denied.  And a separate rating higher than 10 percent for hallux valgus of the right foot from January 1, 2010, is denied.



REMAND

On the claim of service connection for a bilateral hearing loss disability, VA records in July 2007 refer to an audiogram, but there are no findings only the conclusion that there was mild sensorineural hearing loss.  On a subsequent VA examination in November 2007, the audiometric findings did not show a hearing loss disability.  As the evidence of record is insufficient to decide the claim, further evidentiary development is needed under the duty to assist.  

On claim of service connection for abdominal muscle and groin strains, the service treatment records show that in January 2004 the Veteran complained of pain from his stomach down to his groin.  A full examination was not possible due to guarding, but there was a palpable bulge in the left scrotum which the provider felt might be an inguinal hernia.  After service separation, the Veteran has provided lay evidence of continued pain in his left testicle and groin and a bulge in his left abdomen.  On VA examination in April 2007, there was a bulge in the left lower quadrant of the abdomen, but it is unclear from the record whether the bulge is in related to the finding in service.  And further evidentiary development is needed under the duty to assist.

Accordingly, the case is REMANDED for the following action:

1.  Request a copy of the audiogram conducted in July 2007 at the Dallas VA Medical Center.  

If the records does not exist or further attempts to obtain the record would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

In additional evidence is received, then decide whether further development under the duty to assist is needed. 


On completion of the foregoing, if the claim remains denied, issue a supplemental statement of the case and return the case to the Board.

2.  Afford the Veteran a VA examination by an examiner other than the one, who conducted the examination in April 2007 to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that the any current disability in the left lower quadrant is related to the findings in service of a bulge in the left scrotum. 

In formulating an opinion the VA examiner is asked to express an opinion on the following: 

Whether the post-service findings represented a progression of the finding in service in January 2004 or the development of a new and separate condition. 

If, however, after a review of the record, an opinion on is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be determined because there are several potential causes, if so, identify the other potential causes, when the in-service finding is not more likely than any other to cause the Veteran's current disability, if any, and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record, that is, 



there is no other test or records, if procurable, would facilitate a more conclusive opinion, considering current medical knowledge and, if necessary, after a review of the medical literature.   

The Veteran's file must be made available to the VA examiner for review.

3.  On completion of the foregoing, adjudicate the claim of service connection for abdominal muscle or grain strains.  If the decision remains adverse to the Veteran, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


